DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11, 151, 545 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
2.	Receipt is acknowledged of applicant’s amendment filed on 9/7/22 .  Claims 1-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance in RE Claim 1: Bartholomew is cited because it is pertinent to applicant’s disclosure .  Bartholomew discloses  a transaction card with various exemplary sensors 250 wherein inn various embodiments, the sensors 250 may comprise a camera.  However , none of the cited prior art of record discloses, teach or fairly suggest at least a capture, via the camera, an image of an object, said object associated with one of a plurality of service categories; process the image of the object via an image processing module; determine the service category, from the plurality of service categories, which is associated with the object; determine a service provider, from a plurality of service providers, that provides the service of the service category for a user associated with the platform; determine a monetary balance owed by the user to the service provider for the service; and -2-Application No. 17/477,721 Attorney Docket No. 104-612CON Reply Dated September 7, 2022 execute a payment, in the amount of the monetary balance, from an account associated with the user to the service provider. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in RE Claim 10:  Bartholomew is cited because it is pertinent to applicant’s disclosure .   Bartholomew discloses  a transaction card with various exemplary sensors 250 wherein inn various embodiments, the sensors 250 may comprise a camera.  However , none of the cited prior art of record discloses, teach or fairly suggest at least capturing, via a camera embedded in the smart card, an image of an object, said object associated with one of a plurality of service categories; processing the image of the object via an image processing module embedded in the smart card; determining the service category, from the plurality of service categories, which is associated with the object; determining a service provider, from a plurality of service providers, that provides the service of the service category for a user associated with the smart card; determining a monetary balance owed by the user to the service provider for the service; and executing a payment, in the amount of the monetary balance, from an account associated with the user to the service provider, said executing performed via a wireless communication element that is embedded in the smart card and configured to provide wireless communication between the smart card and a central system and/or payment gateway. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

The following is an examiner’s statement of reasons for allowance in RE Claim 20: Bartholomew is cited because it is pertinent to applicant’s disclosure .   Bartholomew discloses  a transaction card with various exemplary sensors 250 wherein inn various embodiments, the sensors 250 may comprise a camera.  However , none of the cited prior art of record discloses, teach or fairly suggest at least capture, via the camera, an image of an object, said object associated with one of a plurality of service categories; process the image of the object via an image processing module; determine the service category, from the plurality of service categories, which is associated with the object; determine a service provider, from a plurality of service providers, that provides the service of the service category for a user associated with the platform; determine a monetary balance owed by the user to the service provider for the service; display payment information on the display screen, said payment information comprising the monetary balance and/or the service provider; and -8-Application No. 17/477,721 Attorney Docket No. 104-612CON Reply Dated September 7, 2022 when authorization is received via the tactile sensor, execute a payment, in the amount of the monetary balance, from an account associated with the user to the service provider. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887